Citation Nr: 0214307	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for erythema 
multiforme.

4.  Entitlement to service connection for dermatitis 
herpetiformis Duhring.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2000, a statement 
of the case was issued in July 2000, and a substantive appeal 
was received in October 2000.


FINDINGS OF FACT

1.  The skin symptomatology noted during the veteran's active 
duty service were acute in nature and resolved without 
leaving chronic skin disability. 

2.  The veteran's current skin symptomatology, variously 
diagnosed as psoriasis, eczema, and erythema multiforme, was 
not manifested during his active duty service or for many 
years thereafter, nor is such current skin symptomatology 
otherwise related to his active duty service. 

3.  The veteran does not currently have dermatitis 
herpetiformis Duhring.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Eczema was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  Erythema multiforme was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  Dermatitis herpetiformis Duhring was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, report of VA fee basis dermatologic examination, and 
private medical records.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  In this regard, 
the Board notes that, in his June 2000 notice of 
disagreement, the veteran requested that he be afforded 
another VA examination to obtain a second medical opinion.  
However, inasmuch as the examination report reflects that the 
examiner reviewed the veteran's claims file, recorded his 
medical history, noted his current complaints, and offered 
appropriate assessments and diagnoses, the Board finds that 
it is adequate for purposes of this case.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, the 
record shows that, by an August 2001 letter as well as by the 
March 2002 supplemental statement of the case, the veteran 
was specifically advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim for an increased rating as well as the types of 
evidence VA would assist him in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant asserts that his claimed skin disorders are 
related to exposure to herbicide agents during his Vietnam 
service.  A claimant who, during active service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  See Veterans Education and Benefits Expansion 
Act of 2001, Pub. Law No. 107-103, 115 Stat. 976 (Dec. 27, 
2001) (to be codified as amended at 38 U.S.C.A. § 1116(f)).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

The appellant's Department of Defense (DD) Form 214 (Report 
of Transfer or Discharge) reflects that his inclusive dates 
of service in Vietnam are from May 1968 to December 1969.  
Thus, he had qualifying Vietnam service, and it is presumed 
that he was exposed to an herbicide agent during that 
service.  If the evidence indicates that he has a disease 
listed at 38 C.F.R. § 3.309(e), then that disease can be 
presumptively service connected.

The medical evidence of records demonstrates that the 
appellant does not have a skin disease listed at 38 C.F.R. § 
3.309(e).  The evidence includes various private treatment 
records as well as a September 1999 report of VA dermatologic 
examination which discuss the types of skin disorders the 
appellant has.  Specifically, private treatment records 
reflect that the veteran received dermatologic treatment from 
T. P. Gormley, M.D., in 1977.  Dr. Gormley's findings 
included low grade seborrheic dermatitis, psoriasis, and 
eczema and a diagnosis of erythema multiforme.  Additional 
private treatment records include a March 1978 report which 
notes that the veteran began having vesicular lesions during 
the previous spring.  The diagnosis was vesicular dermatitis 
of not yet known cause.  Upon follow-up treatment in April 
1978, the diagnosis was identified as dermatitis 
herpetiformis Duhring.  A September 1986 private treatment 
record notes an impression of nonspecific dermatitis; 
thereafter, an October 1995 treatment record shows an 
assessment of psoriasis.  Similarly, upon VA fee basis skin 
examination in September 1999 by Dr. Gormley, noted 
impressions of psoriasis, erythema multiforme, and eczema.  
None of these records show a disease listed at 38 C.F.R. 
§ 3.309(e), thus, service connection based on herbicide 
exposure may not be presumed.

As the appellant is not precluded from establishing service 
connection with proof of actual direct causation, see Combee, 
34 F.3d at 1041-42, service connection may alternatively be 
established through medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As 
shown upon most recent VA examination in September 1999, the 
appellant has multiple skin disorders affecting the scalp, 
right elbow, back, and groin areas.  These disorders have 
been identified as psoriasis, erythema multiforme, and 
eczema.  These findings satisfy the element of a service 
connection claim that there be a current disability.  

However, with respect to the 1978 diagnosis of dermatitis 
herpetiformis Duhring, in September 1999, Dr. Gormley 
commented that the veteran's history and physical findings do 
not support such a diagnosis.  Thus, the medical evidence of 
record fails to show that the veteran currently has 
dermatitis herpetiformis Duhring, this element of a service 
connection claim is not met with respect to this issue, and 
this claim must be denied.  In this regard, the Board notes 
that, in order to be considered for service connection, a 
claimant must first have a disability.  See Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the absence 
of dermatitis herpetiformis Duhring, service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The veteran's service medical records show recurrent 
treatment on various occasions in 1968 for patch-like rashes 
on his face, groin and buttock area, and foot.  The 
impressions were possibly ring worm and tinea cruris.  
However, it would appear that this skin symptomatology was 
acute in nature and resolved before the veteran was 
discharged from service.  In this regard, upon examination in 
August 1969, the veteran denied and skin disease.  Moreover, 
at the time of his separation examination in July 1970, the 
veteran expressly denied any skin disease, and his skin was 
clinically evaluated as normal at that time by trained 
medical personnel.  It thus appears that there were no skin 
problems during approximately the last year and a half of the 
veteran's military service. 

Post-service evidence also supports a finding that the 
inservice skin problems were acute in nature.  Not only is 
there no evidence to support the veteran's current contention 
that he continued to suffer from skin problems from the time 
of service one, but medical records dated in the late 1970's 
suggest that the skin problems treated at that time were of 
recent origin.  For example, a July 1977 private medical 
report refers to a rash of several months duration.  
Additionally, a March 1978 private treatment record is to the 
effect that the veteran began having vesicular lesions during 
the previous spring.  Moreover, after reviewing the claims 
file and examining the veteran, the examiner who conducted a 
VA skin examination in  September 1997 commented that he 
suspected the findings did not really date back to the 
veteran's service time.  He further commented that the fungus 
of the feet "may," but the psoriasis and erythema 
multiforme certainly date back to some time in the early or 
mid-1970's. 

The only evidence of a relationship between the veteran's 
military service and his current skin disorders, i.e., 
psoriasis, eczema, or erythema multiforme, are the veteran's 
own statements.  However, while he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The record shows that a trained medical examiner has 
examined the veteran and reviewed the claims file, but was 
unable to find a basis for linking current disability to the 
inservice incident.  The Board finds the VA medical opinion 
to be highly persuasive.  Moreover, the service medical 
records do not show a continuity of pertinent symptomatology 
after 1968, and post-service medical records appear to 
document history furnished by the veteran in the late 1970's 
which dates the onset of his current skin problems to the 
mid-1970's rather than the skin symptoms treated during 
service in 1968.  

Upon consideration of the foregoing, the Board finds that, 
despite the veteran's allegation that he has psoriasis, 
eczema, erythema multiforme, and dermatitis herpetiformis 
Duhring which are related to service; the preponderance of 
the evidence is against a finding that the veteran presently 
suffers from dermatitis herpetiformis Duhring or that his 
currently diagnosed psoriasis, eczema, or erythema multiforme 
are linked to the skin complaints for which he was treated in 
service or otherwise secondary to exposure to Agent Orange. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
evidence is against the claim of entitlement to service 
connection for psoriasis, eczema, erythema multiforme, and 
dermatitis herpetiformis Duhring.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

